United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Phoenix, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-462
Issued: September 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2008 appellant filed a timely appeal of an October 10, 2008 decision of
the Office of Workers’ Compensation Programs denying his claim for compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on January 27, 2008, as alleged.
FACTUAL HISTORY
On August 19, 2008 appellant, then a 45-year-old supervisory special agent, filed a
traumatic injury claim alleging that on January 27, 2008 he injured his left shoulder while lifting
free weights in the employing establishment gym. He noted that the injury required left shoulder
clavical reconstruction. Appellant did not stop work. The employing establishment submitted a
statement noting that appellant was performing functions directly related to his employment

during scheduled business hours and on the employing establishment’s premises at the time of
the work incident.1
On September 2, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence. It requested a
physician’s report with an opinion on the causal relationship between the alleged work incident
and appellant’s diagnosed condition.
Appellant submitted a September 19, 2008 statement explaining that he was injured after
lifting 40-pound free weights while doing a military press. He explained that the left weight
shifted causing his left shoulder to rotate backwards. Appellant sought treatment and physical
therapy within days of the injury. He submitted a CA-1 form within 48 hours but it did not reach
its intended destination until after he inquired about it. Appellant submitted a September 22,
2008 physical therapy note indicating that he injured his left shoulder on January 27, 2008 while
lifting weights at the employing establishment’s gym. A September 23, 2008 report from Dr. Kit
McCalla, an osteopath specializing in orthopedic surgery, noted that appellant was initially
treated on February 20, 2008 for complaint of a left shoulder injury sustained three weeks prior
while lifting free weights at work. He also noted that appellant had surgery on June 25, 2008 for
left claviculo-acromial joint and subsequently underwent postoperative therapy until he was
released to full duty.
On February 20, 2008 Dr. McCalla noted that appellant presented for a 12-week
postoperative followup following a right Achilles tendon and fibular biopsy. He noted
appellant’s complaint of pain in his left shoulder from lifting weights three weeks prior.
Dr. McCalla stated that appellant was having a hard time with overhead activities. His
examination revealed left shoulder acromioclavicular (AC) joint tenderness with pain.
Dr. McCalla diagnosed “acute onset left AC joint arthritis, not osteoarthritis, clinically.” On
April 2, 2008 he noted that appellant’s AC joint was tender and remained a focal point of pain.
Dr. McCalla diagnosed right shoulder AC joint arthritis. He noted that appellant’s right distal
fibula biopsy was benign with the bone window almost completely closed. Dr. McCalla advised
that appellant could return to full duty. In a June 25, 2008 surgical report, he performed left
shoulder mini open distal clavicle resection. Dr. McCalla diagnosed left shoulder AC joint
arthritis and noted that appellant’s left shoulder pain and tenderness had not resolved for any
length of time through conservative treatment.2
In a decision dated October 10, 2008, the Office denied appellant’s claim finding the
medical evidence to be insufficient to establish a diagnosis that could be connected to the
claimed event.

1

The employing establishment controverted the claim on the basis that appellant filed his claim after 30 days.

2

Dr. McCalla’s office also forwarded a December 6, 2007 surgical report, in which Dr. McCalla noted
performing a right leg open bone cyst biopsy of the distal fibula with a closed biopsy bone allograft.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
The record reflects that, on January 27, 2008, appellant was lifting free weights in the
employing establishment’s gym while in the performance of duty. However, the medical
evidence does not establish that lifting free weights caused or aggravated his claimed left
shoulder injury.
On September 23, 2008 Dr. McCalla noted treating appellant on February 20, 2008 for a
left shoulder injury he sustained at work while lifting free weights. He advised that appellant’s
injury required surgery on his left claviculo-acromial joint. However, this report is of diminished
probative value as Dr. McCalla did not provide medical rationale explaining how lifting weights

3

5 U.S.C. §§ 8101-8193.

4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Id.

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

caused or aggravated appellant’s left shoulder injury.7 Dr. McCalla did not explain the reasons
how the February 20, 2008 weight-lifting incident caused or aggravated the AC joint arthritis or
the necessity for surgery on June 25, 2008.
On February 20, 2008 Dr. McCalla noted appellant’s complaint of left shoulder pain from
lifting weights and difficulty with overhead activities. He diagnosed acute onset left AC joint
arthritis but did not address whether weight lifting caused or aggravated appellant’s diagnosed
left AC arthritis condition. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 His reports of April 2 and June 25, 2008 reiterated the diagnosis of right
shoulder AC joint arthritis and left shoulder AC joint arthritis, respectively. However, neither
report offered an opinion on causal relationship or attributed appellant’s weight-lifting incident
as the cause of his diagnosed condition. As noted, medical evidence without an opinion on
causal relationship is of little probative value.
Appellant also submitted a September 22, 2008 treatment note from a physical therapist
indicating that he injured his left shoulder lifting weights at the employing establishment’s gym.
However, the Board has noted a physical therapist is not a physician as defined under the statute.
Therefore any report from such individual does not constitute competent medical evidence
which, in general, can only be given by a qualified physician.9
The Office notified appellant of the evidence needed to establish his claim on
September 2, 2008. Specifically, the Office requested that appellant needed to submit a
physician’s medical explanation of how the alleged work incident contributed to his left shoulder
condition. However, he did not submit a reasoned medical opinion explaining how the
February 20, 2008 weight-lifting incident caused or aggravated any diagnosed conditions.
Consequently, the Board finds that appellant did not establish his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on January 27, 2008 in the performance of duty.10

7

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008) (medical reports not containing rationale on
causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof).
8

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

9

See 5 U.S.C. § 8101(2) (defining the term “physician”); A.C., 60 ECAB ___ (Docket No. 08-1453, issued
November 18, 2008).
10

Appellant submitted new evidence on appeal. However, the Board may only review evidence that was in the
record at the time the Office issued its final decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 10, 2008 is affirmed.
Issued: September 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

